—In a proceeding pursuant to CPLR 7511 to vacate an arbitration award, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Suffolk County (Doyle, J.), dated April 14, 2000, which denied the petition and granted the cross petition to confirm the award.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the petitioner’s contentions, the arbitration award was neither “totally irrational” nor “violative of a strong public policy” (Matter of Silverman [Benmor Coats], 61 NY2d 299, 308). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.